Exhibit 10.8 OAK VALLEY COMMUNITY BANK DIRECTOR RETIREMENT AGREEMENT THIS AGREEMENT between, OAK VALLEY COMMUNITY BANK, a state-chartered commercial bank located in Oakdale, California (the "Company"), and H. RANDOLPH HOLDER (the "Director") INTRODUCTION To encourage the Director to remain a member of the Company’s Board of Directors, the Company is willing to provide retirement benefits to the Director. The Company will pay the benefits from its general assets. AGREEMENT The Director and the Company agree as follows: Article 1 Definitions Whenever used in this Agreement, the following words and phrases shall have the meanings specified: “Change of Control” means: (a)A change in the ownership of the capital stock of the Company or the Holding Company, whereby a corporation, person, or group acting in concert (hereinafter this Agreement shall collectively refer to any combination of these three [a corporation, person, or group acting in concert] as a “Person”) as described in Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), acquires, directly or indirectly, beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a number of shares of capital stock of the Company or Holding Company which constitutes fifty percent (50%) or more of the combined voting power of the Company’s or Holding Company’s then outstanding capital stock then entitled to vote generally in the election of directors; or (b)The persons who were members of the Board of Directors of the Company or Holding Company immediately prior to a tender offer, exchange offer, contested election or any combination of the foregoing, cease to constitute a majority of the Board of Directors; or (c)The adoption by the Board of Directors of the Company or of the Holding Company of a merger, consolidation or reorganization plan involving the Company or Holding Company in which the Company or theHolding Company is not the surviving entity, or a sale of all or substantially all of the assets of the Company or Holding Company. For purposes of this Agreement, a sale of all or substantially all of the assets of the Company or Holding Company shall be deemed to occur if any Person acquires (or during the 12-month period ending on the date of the most recent acquisition by such Person, has acquired) gross assets of the Company or Holding Company that have an aggregate fair market value equal to fifty percent (50%) or more of the fair market value of all of the respective gross assets of the Company or Holding Company immediately prior to such acquisition or acquisitions; or (d)A tender offer or exchange offer is made by any Person which results in such Person beneficially owning (within the meaning of Rule 13d-3 promulgated under the Exchange Act) either fifty percent (50%) or more of the Company’s or Holding Company’s outstanding shares of Common Stock or shares of capital stock having fifty percent (50%) or more the combined voting power of the Company’s or Holding Company’s then outstanding capital stock (other than an offer made by the Company or the Holding Company), and sufficient shares are acquired under the offer to cause such person to own fifty percent (50%) or more of the voting power; or (e)Any other transactions or series of related transactions occurring which have substantially the same effect as the transactions specified in any of the preceding clauses of this subsection (1.1). 1.1.1“ Permitted Transfers” means that a Shareholder, defined as the existing owners of all issued and outstanding stock of the Company as of the date of this Agreement, may make the following transfers and such transfers shall be deemed not to be a Change of Control under Section 1.1: (a) To any trust created solely for the benefit of any Shareholder or any spouse of or any lineal descendant of any Shareholder; (b) To any individual or entity by bona fide gift; (c) To any spouse or former spouse pursuant to the terms of a decree of divorce; (d) To any officer or employee of the Company pursuant to any incentive stock option plan established by the Shareholders; (e) To any family member; or (f) After receipt of any necessary regulatory approvals, to any Company or partnership a majority of the stock or interests of which Company or partnership are owned by any of the Shareholders. " Code " means the Internal Revenue Code of 1986, as amended. 1.3" Disability " means the Director’s suffering a sickness, accident or injury which has been determined by the carrier of any individual or group disability insurance policy covering the Director, or by the Social Security Administration, to be a disability rendering the Director totally and permanently disabled. For this purpose, totally and permanently disabled means unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months). The Director must submit proof to the Company of the carrier’s or Social Security Administration’s determination upon the request of the Company. "Early Termination" means the Termination of Service before Normal Retirement Age for reasons other than death, Disability, Termination for Cause or following a Change of Control. 1 1.5" Early Termination Date " means the month, day and year in which Early Termination occurs. 1.6" Effective Date " means July 1, 2016. “Involuntary Termination of Service” means, following a Change of Control, the Director is removed from the Board of Directors without his consent. 1.8" Normal Retirement Age " means the later of the Director’s 72nd birthday or ten (10) Years of Service. 1.9" Normal Retirement Date " means the later of Normal Retirement Age or Termination of Service. 1.10" Plan Year " means each calendar year from January 1 through December 31. The initial Plan Year shall commence on the date of this Agreement, and end on December 31st of that year. “
